Citation Nr: 0428320	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  04-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran's active military service extended from November 
1939 to March 1945.  The appellant is the veteran's widow.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board on September 2, 2004, was granted 
by the Board on September 13, 2004, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  



The appellant, the widow of the veteran, claims entitlement 
to Dependency and Indemnity Compensation (DIC).  See 38 
U.S.C.A. § 1318 (West 2002).  The law provides DIC benefits 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2004).

The appellant claimedin her Application For Dependency and 
Indemnity Compensation Pension that the veteran's death was 
due to service.  For a grant of service connection for the 
cause of death, pertinent regulations require a showing that 
either the fatal disease was incurred in or aggravated by 
service or, in the case of hypertensive cardiovascular 
disease, was manifest to a compensable degree within one year 
of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).  In 
the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 
(2004).  VA regulations provide that a "service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
This issue has not been developed for appellate review.

The issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318, the matter currently on appeal, is not 
separate and distinct from the issue of entitlement to 
service connection for the veteran's cause of death.  The 
development requested in conjunction with the appellant's 
claim for cause of death could significantly affect the 
outcome of her claim of entitlement to DIC benefits.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue, here the DIC benefits issue, cannot be 
rendered until the other issue, here the cause of death 
issue, has been considered.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Therefore, the two issues are 
inextricably intertwined and the Board cannot address the 
issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1310 at this time.  See Id.; see also Timberlake 
v. Gober, 14 Vet. App. 122, 134-35 (2000).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied for each issue 
claimed.

2.  The RO should request that a VA 
physician review the medical records in 
the claims file and render medical 
opinions as to the following:

a) whether the veteran's service-connected 
post-traumatic stress disorder (PTSD) 
contributed substantially or materially to 
the veteran's death; that it combined to 
cause death; or that it aided or lent 
assistance to the production of death (it 
is not sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection).



b) whether the veteran's service-connected 
PTSD resulted in debilitating effects and 
general impairment of his health to an 
extent that it rendered the veteran 
materially less capable of resisting the 
effects of the heart condition that was 
the primary cause of his death.

c) whether the veteran's service-connected 
PTSD was of such severity that it had a 
material influence in accelerating his 
death.

The physician should adequately summarize 
the relevant history and clinical findings 
and provide detailed reasons for the 
medical conclusions rendered.  The report 
prepared should be typed.

3.  Following the aforementioned 
development, the case should again be 
adjudicated, including the issue of 
entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1310, on the 
basis of all the evidence.   If the 
determination of either claim remains 
unfavorable to the appellant, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 78 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  No action is 
required by the appellant until she receives further notice; 
however, she may present additional evidence or argument, to 
include lay statements, while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

